EXHIBIT 10.1
 
FOURTH AMENDMENT TO SENIOR SECURED PROMISSORY NOTES
 
(FIRST AND SECOND TRANCHE)
 
THIS FOURTH AMENDMENT TO THE SENIOR SECURED PROMISSORY NOTES (this “Amendment”)
is executed as of this 23th day of November, 2012 by and between PEDEVCO CORP.
(formerly BLAST ENERGY SERVICES, INC.), a Texas corporation (“Company”), and
CENTURION CREDIT FUNDING LLC, a Delaware limited liability company
(“Centurion”).  All capitalized terms used but not otherwise defined herein have
the respective meanings given them in the Promissory Notes (as defined below).
 
W I T N E S S E T H
 
WHEREAS, the Company and Centurion entered into that certain Senior Secured
Promissory Note (First Tranche) and that certain Senior Secured Promissory Note
(Second Tranche) (each, a "Promissory Note" and together, the “Promissory
Notes”), pursuant to the Note Purchase Agreement, dated February 24, 2011
(together with the Transaction Documents referenced and defined therein,
including the First and Second Tranche Promissory Notes, as amended, the Royalty
Payment Agreement, the Mortgages, the Security Agreement, the Warrant Agreement,
the Intercreditor Agreement, and the Guarantee, the “Note Purchase Agreement”).
 
WHEREAS, the Company and Centurion entered into that certain First Amendment to
the Senior Secured Promissory Note (First Tranche) and that certain First
Amendment to the Senior Secured Promissory Note (Second Tranche) (together, the
“First Amendments”) on January 13, 2012, that certain Second Amendment to the
Senior Secured Promissory Note (First Tranche) and that certain Second Amendment
to the Senior Secured Promissory Note (Second Tranche) (together, the “Second
Amendments”) on May 29, 2012, and that certain Third Amendment to the Senior
Secured Promissory Notes (First and Second Tranche) (the “Third Amendments,” and
together with the First Amendments and the Second Amendments, the “Amendments”)
on August 28, 2012;
 
WHEREAS, the parties propose to enter into this Fourth Amendment to Senior
Secured Promissory Notes (First and Second Tranche), on the terms and for the
consideration set forth herein, to provide for, among other things, (i) to
permit the conversion of an additional $392,045.25 of the total outstanding
principal amounts, Exit Fees, and accrued interest under the Promissory Notes
into Common Stock of the Company (this and as further defined below, the
“Conversion Shares”) in accordance with Section 2(b) of the First Amendments,
and (ii) to provide for the prepayment and full satisfaction of the Promissory
Notes by the Company on the date hereof upon the payment by the Company to
Centurion of the amount of $200,000.00 (the “Payoff Amount”), which amount shall
be collected by Centurion from the Company’s bank account at Amegy Bank N.A.
(the “Bank”) that is subject to the Deposit Account Control Agreement (the “DACA
Account”) entered into by and between the Company and Centurion and referenced
in Section 4.3(c) of the Note Purchase Agreement;
 
NOW THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound, the parties hereto agree as follows:
 
1. Effective Date.
 
a. This Amendment shall take effect immediately upon the satisfaction of the
following four (4) conditions;
 
(i) The Company has issued and delivered the shares as instructed in the two
Irrevocable Debt Conversion Notices dated November 13, 2012 and November 20,
2012 attached hereto as Exhibit A (the “Notices”), and submitted by Centurion to
the Company on or about November 21, 2012 (the “Notice Date”) for a total of
522,727 shares (the “Conversion Shares”).
 
(ii) Centurion has recovered the 135,000 shares issued to Centurion in September
2012 and which subsequently seems to have been lost at the DTC’s offices in New
York, New York as a result of Hurricane Sandy.
 
(iii) Centurion has received the Payoff Amount.
 
(iv)  The Company has issued and delivered the 106,633 shares as instructed in
the Warrant Exercise Form dated November 18, 2012 attached hereto as Exhibit B,
and submitted by Centurion to the Company on the Notice Date (the “Warrant
Shares”).
 
b. The day on which all four (4) of the aforementioned conditions have been
satisfied shall be considered, for the purposes of this Fourth Amendment to the
Senior Secured Promissory Notes, the “Effective Date”.
 
 
 

--------------------------------------------------------------------------------

 
 
2. Conversion of Promissory Notes.
 
a. Promissory Note Conversion Notice.  Centurion has executed and delivered to
the Company two Irrevocable Debt Conversion Notices in the forms attached hereto
as Exhibit A, pursuant to which Centurion has irrevocably elected to convert
such outstanding principal amounts, Exit Fees, and accrued interest under the
Promissory Notes into Conversion Shares as set forth therein.
 
b. Notices Acceptance and Maximum Conversion Waiver.  Upon receipt of the
executed Notices from Centurion, the Company shall countersign and return the
fully-executed Notices to Centurion acknowledging receipt of the same, and
hereby waives the maximum permitted conversion permitted under the Promissory
Notes to the extent reflected in the Notices.
 
c. Issuance of Conversion Shares & Warrant Shares.  Promptly upon receipt of the
Notices and the Warrant Exercise Form from Centurion and countersignature and
return delivery of the same by the Company to Centurion on or about the Notice
Date, the Company shall cause to be issued to Centurion or its designees the
Conversion Shares and the Warrant Shares as instructed by Centurion, with
physical share certificates representing the Conversion Shares and the Warrant
Shares to be delivered to Centurion or its designees within five (5) business
days following the Notice Date.
 
3. Prepayment and Satisfaction of Promissory Notes and Termination of Deposit
Control Account Agreement.
 
a. Payment of Payoff Amount.  Centurion shall collect the Payoff Amount from the
DACA Account as prepayment in full, and in full satisfaction of, all amounts due
and owing under the Promissory Notes, including, but not limited to, all
outstanding principal amounts, Exit Fees, and accrued interest thereunder.
 
b. Termination of Deposit Control Account Agreement.  Immediately upon on the
Effective Date, the Deposit Control Account Agreement, entered into by and
between the Company and Centurion on or about February 24, 2011, as amended
August 28, 2012 (the “DACA”), shall be automatically terminated and have no
further force and effect, and Centurion and the Company agree to take such
further actions as reasonable or necessary to return all remaining funds in the
DACA Account to the Company and close the same.
 
4. Termination of Transaction Documents and Release of Security Interest.   On
the Effective Date, (i) the Transaction Documents, including, but not limited
to, the Promissory Notes, the Royalty Payment Agreement, the Mortgages, the
Security Agreement, the Intercreditor Agreement, and the Guarantee, shall
automatically and without any further action by Centurion or the Company
terminate and have no further force or effect, (ii) all security interests and
liens held by Centurion created under the Security Agreement shall be released,
terminated and have no further force or effect, and (iii) Centurion agrees to
execute and deliver to the Company such documents as reasonably requested by the
Company to release Centurion’s security interests and liens created under the
Security Agreement.
 
5. Further Assurances.  Each of Centurion and the Company agree to do all such
things and execute all such documents, as the other party may consider
reasonably necessary or desirable to give full effect to this Amendment.
 
6. Representations and Warranties.
 
a. The Company has the requisite corporate power and authority to enter into and
perform this Amendment in accordance with the terms hereof.  The execution,
delivery and performance of this Amendment by the Company and the consummation
by it of the transactions contemplated hereby have been duly and validly
authorized by all necessary corporate action, no further consent or
authorization of the Company, its Board of Directors, stockholders or any other
third party is required.  When executed and delivered by the Company, this
Amendment shall constitute a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, reorganization,
moratorium, liquidation, conservatorship, receivership or similar laws relating
to, or affecting generally the enforcement of, creditor’s rights and remedies or
by other equitable principles of general application.
 
b. Centurion has the requisite corporate power and authority to enter into and
perform this Amendment in accordance with the terms hereof.  The execution,
delivery and performance of this Amendment by Centurion and the consummation by
it of the transactions contemplated hereby have been duly and validly authorized
by all necessary corporate action, no further consent or authorization of
Centurion, its Board of Directors, stockholders or any other third party is
required.  When executed and delivered by Centurion, this Amendment shall
constitute a valid and binding obligation of Centurion enforceable against
Centurion in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.
 
7. Expenses.  Each party shall pay its own fees, costs and expenses incurred in
connection with this Amendment and the transactions contemplated hereunder.
 
8. Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York (without giving effect to
conflicts of law principles) as to all matters, including validity,
construction, effect, performance and remedies of and under this Amendment.
 
9. Third Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.
 
10. Counterparts.  This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto, have caused this Fourth Amendment to
Senior Secured Promissory Notes to be duly executed and delivered as of the date
first written above.
 
 

PEDEVCO CORP.    
CENTURION CREDIT FUNDING LLC
                              By:
/s/ Michael L. Peterson 
    By:
/s/ David Steinberg  
   
Name: Michael L. Peterson
     
Name: David Steinberg
   
Title: Executive VP and CFO
     
Title:Authorized Signatory
 

 
 
 
3
 

--------------------------------------------------------------------------------